Title: From George Washington to Brigadier General Samuel Holden Parsons, 19 April 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Morris Town 19th Apl 1777.

I am favd with yours of the 8th March, Those of the 4 & 6th likewise came duly to hand. I wish you had sent the Cover of the letter of mine that you suspect had been opened and put under a fresh Cover, as by comparing the direction with the hand writing of the Gentlemen of my family, the matter would have been reduced to a certainty, and the fraud, if any, might perhaps have been traced. I am very suspicious from the Backwardness of Col. Chas Webb, Chandler and Swift to make Returns, that their Regiments fall short of what they have made the public beleive, and I desire you will again call upon them either to make actual Returns or the best they can upon report, assuring them at the same time that they shall answer for such neglect of their duty.
By the inclosed amendments of the Articles of War, you will find that a Continental General, commanding in any of the States, has a right to carry any Sentence of a Court Martial into execution, and I wish it had reached you before you sent off placey, that he might have been punished upon the Spot.
If those Companies of Volunteers that you mention would march to peekskill and serve with the Militia that were ordered, they would be of Service, but they should not by any means be allowed to be considered as any part of the quota of the State, nor can I consent to allow any man to be inlisted to serve to the 1st January only. It would create universal uneasiness and dissatisfaction among the Troops who had inlisted for the War, and would again introduce an opening for short inlistments, which are the foundations of all our Evils.
From several accounts from the eastward, it seems pretty clear that the Troops have left Rhode Island, from which we may certainly infer, that they are drawing their Forces together to move towards Philada or go up the North River. But be their designs what they may, our Force should move southward as fast as possible. I do not at all doubt your past Exertions and I hope you will continue them till your Quota of Men is brought into the Feild by some Means or other.
By some late Regulations, the Pay of Majors of Brigade is augmented to 50 dollars ⅌ Mo. Chaplains to 40 dollars ⅌ Mo. and Regimental Surgeons to two dollars ⅌ day. I hope this will influence Gentlemen of Merit, Abilities and Skill (especially in Physic) to step forth. I am &c.
